Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation "the organic layers".  There is insufficient antecedent basis for this limitation in the claims. Claim 15 on which they depend recites three different organic layers: first and second organic diffusion barrier layers and a first organic layer. Therefore, it is not clear to which of these three layers the limitation “the organic layers” is referring to, or if it is referring to an additional fourth layer.
In order to overcome this rejection, claim 3 should be amended to read:
“wherein the organic diffusion barrier layers comprise…”
In order to overcome this rejection, claim 4 should be amended to read:
“wherein the first organic layer comprises an organic cover layer.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 discloses a limitation directed to a reflection-increasing/decreasing layer sequence consisting of multiple inorganic layers, this limitation is already disclosed in claim 15, on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In order to overcome this rejection, claim 11 should be canceled.

The remainder of the claims are rejected for their dependence on claims 4 and 11. For the purpose of examination the limitations as presented have been searched and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scifres et al. (4,317,086) hereinafter ‘086, and further in view of Kitamura et al. (JPH04176180) hereinafter ‘180, and O’Brien et al. (6,396,864) hereinafter ‘864, all found in IDS.
Regarding claim 15, Fig 1 of ‘086 discloses a laser diode chip comprising:
15. 	“at least one laser facet [11] having a coating [14]; 
wherein the coating comprises inorganic layer [18] and organic layers [16,20], 
the organic layers comprising a first organic diffusion barrier layer [16] and a second organic diffusion barrier layer [20]; 
‘086 discloses a laser diode chip as described above, but does not disclose the reflection controlling inorganic layer 18 to be a reflection controlling layer sequence. However, Fig 1 of ‘180 discloses that it is important to control the reflectivity of the laser facet and teaches providing a layer sequence 2 consisting of Al203/TiO2 layers of λ/4 thickness [hereinafter 17] followed by an Al203 layer with λ/2 thickness [hereinafter 19]. ‘180 also teaches encasing the laser structure with an epoxy resin layer 3 to protect it from the environment.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘180 into the device of ‘086 by replacing layer 18 with a layer sequence 2, between the two diffusion barrier layers 16 and 20, and encasing the whole structure in epoxy 3 since the combination would yield the predictable results of ensuring that the selected laser wavelength resonates in the laser cavity and that the laser is shielded from the negative effects of the environment.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Combination of ‘086 and ‘180 discloses:
15.	“wherein the coating comprises inorganic layers [2, 17, 19]
the inorganic layers [2, 17, 19] comprising a heat-conductive layer [19, Al203 has high thermal conductivity], and 
the organic layers further comprising a first organic layer [3];
wherein the heat-conductive layer [19] is arranged between the first organic diffusion barrier layer [16] and the second organic diffusion barrier layer [20]; 
wherein the inorganic layers [2, 17, 19] comprise a reflection-increasing layer sequence or reflection-decreasing layer sequence [17], and
wherein the heat conductive layer [19] is arranged between the reflection-increasing layer sequence or reflection-decreasing layer sequence [17] and the first organic layer [3].” 
‘180 discloses the heat conductive layer 19 to be made of Al203, but does not disclose:
“wherein the heat-conductive layer comprises at least one of a transparent conductive oxide, indium tin oxide (ITO), zinc oxide (ZnO), gallium nitride (GaN), aluminum nitride (AlN), diamond-like carbon (DLC), silicon carbide (SiC), or graphene”
However, using heat conductive layers made of DLC and the like in the laser facet coatings is well known in the art as evidence by Fig 6 of ‘864, which discloses that it is important to remove heat away from the laser facets and teaches inserting a heat conductive layer 406, composed of diamond-like carbon (DLC) or the like, between diffusion barrier layers 404 and 508 in order to extend the life of the laser chip by preventing catastrophic optical damage (COD).
It would have been obvious to one or ordinary skill in the art at the time the of the invention to make the laser of these known materials/elements, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 3-6, 11, 13 and 14 combination of ‘086, ‘180 and ‘864 discloses:
3. 	“wherein the organic layers [16,20,3] comprise at least one of an alkane, alkene [perylene], alkyne, a cycloalkane, cycloalkene, a polyamide or an aluminum alkoxide.” (col. 4 ln. 15-18 of ‘086)
4. 	“wherein the organic layers [16,20,3] comprise an organic cover layer [20,3].”
5. 	“wherein the organic cover layer [20,3] is at least one of a hydrophobic layer [impervious to water] or a non-stick layer.”
6. 	“wherein the organic cover layer [20,3] has a contact angle for water greater than 90 degrees.” This is an inherent property of hydrophobic materials.
11.	“wherein the coating comprises multiple inorganic layers [2,17,19], which are at least partially arranged in a reflection-increasing layer sequence or reflection-decreasing layer sequence [17].”
13. 	“wherein the number of layers in the reflection-increasing layer sequence or reflection-decreasing layer sequence [17] ranges between 2 and 50 [6].”
14. 	“wherein the number of layers in the reflection-increasing layer sequence or reflection-decreasing layer sequence [17] ranges between 4 and 20 [6].”
Regarding claim 7, ‘086 discloses the organic layer 20 to be composed of perylene of similar organic materials, ‘180 discloses the organic layer 3 to be composed of epoxy resin, but do not disclose:
7. 	“wherein the organic cover layer includes at least one of carbon nanotubes, an organic fluorine or sulfur compound, a thiol, a silane, a chlorosilane, an amine, an alcohol, a carbon acid, a siloxane or a dimethylamino silane.”
However, these materials are well known in the art to be used as protective cover layers as evidenced by APA1. 
It would have been obvious to one or ordinary skill in the art at the time the of the invention to make the organic coating of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Admitted Prior Art
The rejections of claim 7 (composition of the organic cover layer) and claim 14 (the number of layers in a reflection controlling layer sequence) based on the well-known in the art statements are taken to be admitted prior art (hereinafter APA1 and APA2, respectively) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
	Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are moot in view of new ground of rejection. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/		
Primary Examiner, Art Unit 2828